As filed via EDGAR with the Securities and Exchange Commission on October 28, 2011 File No. 333-45959 ICA No. 811-08649 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [] Post-Effective Amendment No. 20 [X] And REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 22 E.I.I. REALTY SECURITIES TRUST (Exact Name of Registrant as Specified in Charter) 640 Fifth Avenue, 8th Floor New York, New York10019 (Address of Principal Executive Office)(Zip Code) Registrant’s Telephone Number, including Area Code:(800) 667-0974 Richard J. Adler European Investors Incorporated 640 Fifth Avenue, 8th Floor New York, New York 10019 (Name and Address of Agent for Service) Copies to: Susan J. Penry-Williams, Esq. Kramer Levin Naftalis & Frankel LLP 1177 Avenue of the Americas New York, New York 10036 Approximate date of proposed public offering:As soon as practicable after this registration statement becomes effective. It is proposed that this filing will become effective: xImmediately upon filing pursuant to paragraph (b) ¨on (date) pursuant to paragraph (b) ¨60 days after filing pursuant to paragraph (a)(1) ¨on (date) pursuant to paragraph (a)(1) ¨75 days after filing pursuant to paragraph (a)(2) ¨on (date) pursuant to paragraph (a)(2) of rule 485. ¨This post-effective amendment designates a new effective date for a previously filed post-effective amendment. E.I.I. Realty Securities Trust E.I.I. Global Property Fund- EIIGX E.I.I. International Property Fund- EIIPX E.I.I. Realty Securities Fund- EIIRX Institutional Shares Prospectus October 28, 2011 This Prospectus sets forth information you should consider before investing in the E.I.I. Realty Securities Fund (the “Domestic Fund”), the E.I.I. International Property Fund (the “International Fund”), or the E.I.I. Global Property Fund (the “Global Fund”) (each, a “Fund” and collectively, the “Funds”).Each Fund is a non-diversified series of the E.I.I. Realty Securities Trust (the “Trust”), which is an open-end managed investment company commonly known as a “mutual fund.”E.I.I. Realty Securities, Inc. (“E.I.I.” or the “Adviser”) serves as each Fund’s investment adviser As with all mutual funds, the Securities and Exchange Commission has not approved or disapproved the Funds’ securities or determined whether this Prospectus is accurate or complete.Anyone who tells you otherwise is committing a crime. General Information 888-323-8912 E.I.I. Global Property Fund E.I.I. International Property Fund E.I.I. Realty Securities Fund Table of Contents E.I.I. Global Property Fund — Summary Section 1 E.I.I. International Property Fund — Summary Section 6 E.I.I. Realty Securities Fund — Summary Section 11 Information on Purchase and Sale of Fund Shares, Taxes and Financial Intermediaries 15 Additional Information about Investment Strategies and Related Risks 16 Portfolio Management and Fund Operations 21 Securities in Which the Funds Invest 22 Investing in the Funds 23 Dividends, Distributions and Taxes 27 Additional Information 29 Other Information About the Funds 29 Other Securities and Investment Practices 30 Financial Highlights 32 E.I.I. Global Property Fund — Summary Section Investment Objective The investment objective of the Global Fund is total return through investing in real estate securities globally. Fund Expenses The following tables describe the fees and expenses you may pay if you buy and hold shares of the Global Fund: Shareholder Fees (fees paid directly from your investment) Maximum Sales Charge (Load) Imposed on Purchases None Maximum Deferred Sales Charge (Load) None Maximum Sales Charge (Load) Imposed on Reinvested Dividends None Redemption Fees 1.50% Exchange Fees None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Institutional Shares Investment Advisory Fees 0.75% Administration Fees 0.15% Rule 12b-1 Distribution Fees None Other Expenses 0.13% Total Fund Operating Expenses 1.03% Example This Example is intended to help you compare the cost of investing in the Global Fund with the cost of investing in other mutual funds. The Example assumes that you invest $1,000,000 in the Global Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 18% of the average value of its portfolio. Principal Strategies The Global Fund seeks to achieve its investment objective by primarily investing in U.S. and non-U.S. companies whose business is to own, operate, develop and manage real estate.Under normal market circumstances, the Fund will invest at least 80% of its net assets (which, for purposes of this policy, may include borrowings for investment purposes) in the equity securities of U.S. and non-U.S. companies (with a primary emphasis on real estate investment trusts (“REITs”) or REIT-like structures) that are “principally engaged” in the ownership, construction, management, financing, or sale of residential, commercial, or industrial real estate.For purposes of this policy, “principally engaged” means that at least 50% of a company’s revenues are derived from such real estate activities or at least 50% of the fair market value of a company’s assets are invested in real estate.The Fund will not change this policy unless it notifies shareholders at least 60 days in advance. 1 The securities in which the Global Fund may invest include but are not limited to common stock, preferred stock, convertible securities, depositary receipts and rights and warrants. Under normal market conditions, the Global Fund will invest at least 40% of its total assets in securities of companies domiciled outside the U.S. and will invest from 20% to 60% of its total assets in U.S.-domiciled companies.These guidelines may be waived for short-term defensive purposes. E.I.I.’s investment process employs a combination of a “top-down,” macro level analysis, together with rigorous “bottom-up,” fundamental securities and real estate research and analysis on individual companies by its analyst team.The investment process results from the Adviser’s experience in the real estate markets and financial markets globally and involves a highly disciplined, value-oriented approach.The Adviser will focus principally on those countries that have established property markets and that have the appropriate level of country risk and growth prospects.Once a country has been identified as worthy of further consideration, the Adviser reviews local economic factors to determine the stage of the property cycle and which companies are well positioned to benefit from future trends.After isolating those companies that are most likely to provide investment opportunities, the Adviser will use company models to further refine the analysis. By investing in the major global property markets (including those in emerging market countries), the Global Fund seeks to benefit from the cyclical nature of the real estate industry, the expanding role of securitization in the global property markets, and broad exposure to investing in different markets worldwide.In the opinion of the Adviser, property securities provide a higher level of local market exposure and income returns than other types of equity securities.Property company returns do not tend to be highly correlated with either local or foreign broad-based securities markets. The Adviser also will seek to maximize risk-adjusted returns and will evaluate the relative risks of each investment in the context of overall portfolio risk.This is especially important given the global orientation of the Global Fund.The Adviser will closely monitor the Fund’s exposure to markets and countries with the highest levels of risk. In order to attempt to meet the Global Fund’s investment objective, the Adviser will seek to invest in securities that will provide sufficient current income and liquidity.Since the Global Fund will have an overall value orientation, portfolio turnover is anticipated to be modest, thereby minimizing the Fund’s expenses.The Adviser will monitor the Fund’s exposure to a wide variety of property markets to ensure that portfolio risk levels are within the Adviser’s internal guidelines. Principal Investment Risks Risks associated with investing in the securities of companies in the real estate industry include the following: declines in the value of real estate, risks related to general and local economic conditions, overbuilding and increased competition, increases in property taxes and operating expenses, changes in zoning laws, casualty or condemnation losses, variations in rental income, changes in neighborhood values, the appeal of properties to tenants and increases in interest rates. As a non-diversified fund, the Global Fund may devote a larger portion of its assets to the securities of a single issuer than if it were diversified.As such, each investment may have a greater effect on the Fund’s performance, making the Fund more susceptible to a single economic, political or regulatory occurrence than a diversified fund. As with any mutual fund, there is no guarantee that the Global Fund will earn income or show a positive total return over time.The Fund’s price, yield and total return will fluctuate.You may lose money if the Fund’s investments do not perform well. Investment Risk.An investment in the Fund is subject to investment risk, including the possible loss of the entire principal amount that you invest. Stock Market Risk.Your investment in Fund shares represents an indirect investment in the securities owned by the Fund.The value of these securities, like other investments, may move up or down, sometimes rapidly and unpredictably. Your Fund shares at any point in time may be worth less than what you invested, even after taking into account the reinvestment of Fund dividends and distributions. Real Estate Securities Risk.The Fund’s investments in real estate securities, including REITs, are subject to the same risks as direct investments in real estate and mortgages, and their value will depend on the value of the underlying real estate interests. These risks include default, prepayments, changes in value resulting from changes in interest rates and demand for 2 real and rental property and the management skill and creditworthiness of REIT issuers.In this Prospectus, “REITs” are defined as companies that are permitted by local regulations to avoid payment of taxes at the corporate level by paying out a substantial portion of income to shareholders as dividends.The failure of a company to qualify as a REIT could have adverse consequences for the Fund, including significantly reducing return to the Fund on its investment in such company. Foreign (Non-U.S.) Securities Risk. Risks of investing in foreign securities include currency risks, future political and economic developments and possible imposition of foreign withholding taxes on income payable on the securities. In addition, there may be less publicly available information about a foreign issuer than about a domestic issuer, and foreign issuers may not be subject to the same accounting, auditing and financial recordkeeping standards and requirements as domestic issuers. Foreign Currency Risk.The Fund’s net asset value (“NAV”) could decline as a result of changes in the exchange rates between foreign currencies and the U.S. dollar. Certain foreign countries may impose restrictions on the ability of issuers of foreign securities to make payment of principal and interest to investors located outside the country, due to blockage of foreign currency exchanges or otherwise. Emerging Markets Risk.Securities of companies in emerging markets may be more volatile than those of companies in more developed markets. Emerging market countries generally have less developed markets and economies and, in some countries, less mature governments and governmental institutions. Investing in securities of companies in emerging markets may entail special risks relating to potential economic, political or social instability and the risks of expropriation, nationalization, confiscation or the imposition of restrictions on foreign investment, the lack of hedging instruments, and on repatriation of capital invested. Interest Rate Risk.Interest rate risk is the risk that preferred securities, and to a lesser extent dividend paying common stocks, will decline in value because of changes in market interest rates. When market interest rates rise, the market value of such securities generally will fall. Non-Diversification Risk. As a “non-diversified” investment company, the Fund can invest in fewer individual companies than a diversified investment company. Because a non-diversified portfolio is more likely to experience large market price fluctuations, the Fund may be subject to a greater risk of loss than a fund that has a diversified portfolio. Investor Profile The Global Fund may be appropriate for investors who: · seek to grow capital over the long term; · are willing to take on the increased risks of an investment concentrated in securities of companies that operate within the same industry; · seek a fund that may perform differently than other types of equity or bond funds; · can withstand volatility in the value of their shares of the Fund; and · wish to add to theirinvestment portfolio a fund that invests primarily in companies operating in the global real estate industry. An investment in the Global Fund may not be appropriate for all investors.The Fund is not intended to be a complete investment program, nor is it intended to be used as a short-term trading vehicle. Fund Performance The bar chart and the table below show how the Global Fund has performed in the past and provide an indication of the risks of investing in the Fund by showing changes in the Fund’s performance compared with an index which serves as a broad measure of market performance.Both the bar chart and the table assume that all dividends and distributions are reinvested in the Fund.The Fund’s past performance does not show how the Fund will perform in the future. 3 * The best calendar quarter return during the period shown above was 39.58% in the second quarter of 2009; the worst calendar quarter was -24.63% in the fourth quarter of 2008.The Global Fund’s total return for 2011 is-10.79% as of September 30, 2011. Average Annual Total Returns (for the Periods Ended December 31, 2010) One Year Since Inception (February 1, 2007) Global Fund return before taxes 17.65% -5.99% Global Fund return after taxes on distributions 17.22% -6.29% Global Fund return after taxes on distributions and sale of shares 11.76% -5.12% FTSE EPRA/NAREIT Developed Index (reflects no deductions for fees, expenses or taxes)* 20.40% -6.65% *An index is a hypothetical measure of performance based on the fluctuations in the value of securities that make up a particular market. An index does not show actual investment returns. Payment of management or brokerage fees or taxes would lower an index’s performance. An index is unmanaged and should not be considered an investment. After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on your tax situation and may differ from those shown and are not relevant if you hold your shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts.The Global Fund’s shares, when redeemed, may be worth more or less than original cost.The Fund’s performance takes into account all applicable fees and expenses. Investment Adviser E.I.I. serves as the Global Fund’s investment adviser. 4 Portfolio Managers James E. Rehlaender and Alfred C. Otero have been the portfolio managers primarily responsible for the day-to-day management of the Global Fund’s portfolio since its inception in February 2007.Mr. Rehlaender has been a Managing Director of E.I.I. since 2000 and Mr. Otero has been a Managing Director of E.I.I. since 2002. 5 E.I.I. International Property Fund — Summary Section Investment Objective The International Fund’s investment objective is to provide current income and long-term capital gains. Fund Expenses The following tables describe the fees and expenses you may pay if you buy and hold shares of the International Fund: Shareholder Fees (fees paid directly from your investment) Maximum Sales Charge (Load) Imposed on Purchases None Maximum Deferred Sales Charge (Load) None Maximum Sales Charge (Load) Imposed on Reinvested Dividends None Redemption Fees 1.50% Exchange Fees None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Institutional Shares Investment Advisory Fees 0.75% Administration Fees 0.15% Rule 12b-1 Distribution Fees None Other Expenses 0.13% Total Fund Operating Expenses 1.03% Example This Example is intended to help you compare the cost of investing in the International Fund with the cost of investing in other mutual funds. The Example assumes that you invest $1,000,000 in the International Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 10% of the average value of its portfolio. Principal Strategies The International Fund seeks to achieve its investment objective by investing primarily in international property companies whose business is to own, operate, develop and manage international real estate.Under normal market circumstances, the Fund will invest at least 80% of its net assets (which, for purposes of this policy, may include borrowings for investment purposes) in the equity securities of non-U.S. companies (with a primary emphasis on real estate investment trusts (“REITs”) or REIT-like structures) that are “principally engaged” in the ownership, construction, management, financing, or sale of residential, commercial, or industrial real estate.For purposes of this policy, “principally engaged” means that at least 50% of a company’s revenues are derived from such real estate activities or at least 50% of the fair market value of a company’s 6 assets are invested in real estate.The Fund will not change this policy unless it notifies shareholders at least 60 days in advance. International property companies may include hotel and gaming companies, retailers, theatre companies, supermarket chains, developers and mortgage companies. The securities in which the International Fund may invest include but are not limited to common stock, preferred stock, convertible securities, depositary receipts and rights and warrants. E.I.I.’s investment process employs a combination of a “top-down,” macro level analysis, together with rigorous “bottom-up,” fundamental securities and real estate research and analysis on individual companies by its analyst team.The investment process results from the Adviser’s experience in the real estate markets and financial markets globally and involves a highly disciplined, value-oriented approach.The Adviser will focus principally on those countries that have established property markets and that have the appropriate level of country risk and growth prospects.Once a country has been identified as worthy of further consideration, the Adviser reviews local economic factors to determine the stage of the property cycle and which companies are well positioned to benefit from future trends.After isolating those companies that are most likely to provide investment opportunities, the Adviser will use company models to further refine the analysis. By investing in the major international property markets outside the U.S. (including those in emerging market countries), the International Fund seeks to benefit from the cyclical nature of the real estate industry, the expanding role of securitization in the global property markets, and broad exposure to investing in different markets worldwide.In the opinion of the Adviser, property securities provide a higher level of local market exposure and income returns than other types of equity securities.Property company returns do not tend to be highly correlated with either local or foreign broad-based securities markets. The Adviser also will seek to maximize risk-adjusted returns and will evaluate the relative risks of each investment in the context of overall portfolio risk.This is especially important given the international orientation of the International Fund.The Adviser will closely monitor the Fund’s exposure to markets and countries with the highest levels of risk (as measured by standard deviation of returns). In order to attempt to meet the International Fund’s investment objective, the Adviser will seek to invest in securities that will provide sufficient current income and liquidity.Since the Fund will have an overall value orientation, portfolio turnover is anticipated to be modest, thereby minimizing the Fund’s expenses.The Adviser will monitor the Fund’s exposure to a wide variety of property markets to ensure that portfolio risk levels are within the Adviser’s internal guidelines. Principal Investment Risks Risks associated with investing in the securities of companies in the real estate industry include the following: declines in the value of real estate, risks related to general and local economic conditions, overbuilding and increased competition, increases in property taxes and operating expenses, changes in zoning laws, casualty or condemnation losses, variations in rental income, changes in neighborhood values, the appeal of properties to tenants and increases in interest rates. As a non-diversified fund, the International Fund may devote a larger portion of its assets to the securities of a single issuer than if it were diversified.As such, each investment may have a greater effect on the Fund's performance, making the Fund more susceptible to a single economic, political or regulatory occurrence than a diversified fund. As with any mutual fund, there is no guarantee that the International Fund will earn income or show a positive total return over time.The Fund’s price, yield and total return will fluctuate.You may lose money if the Fund’s investments do not perform well. Investment Risk.An investment in the Fund is subject to investment risk, including the possible loss of the entire principal amount that you invest. Stock Market Risk.Your investment in Fund shares represents an indirect investment in the securities owned by the Fund.The value of these securities, like other investments, may move up or down, sometimes rapidly and unpredictably. Your Fund shares at any point in time may be worth less than what you invested, even after taking into account the reinvestment of Fund dividends and distributions. 7 Real Estate Securities Risk.The Fund’s investments in real estate securities, including REITs, are subject to the same risks as direct investments in real estate and mortgages, and their value will depend on the value of the underlying real estate interests. These risks include default, prepayments, changes in value resulting from changes in interest rates and demand for real and rental property and the management skill and creditworthiness of REIT issuers.In this Prospectus, “REITs” are defined as companies that are permitted by local regulations to avoid payment of taxes at the corporate level by paying out a substantial portion of income to shareholders as dividends.The failure of a company to qualify as a REIT could have adverse consequences for the Fund, including significantly reducing return to the Fund on its investment in such company. Foreign (Non-U.S.) Securities Risk. Risks of investing in foreign securities include currency risks, future political and economic developments and possible imposition of foreign withholding taxes on income payable on the securities. In addition, there may be less publicly available information about a foreign issuer than about a domestic issuer, and foreign issuers may not be subject to the same accounting, auditing and financial recordkeeping standards and requirements as domestic issuers. Foreign Currency Risk.The Fund’s NAV could decline as a result of changes in the exchange rates between foreign currencies and the U.S. dollar. Certain foreign countries may impose restrictions on the ability of issuers of foreign securities to make payment of principal and interest to investors located outside the country, due to blockage of foreign currency exchanges or otherwise. Emerging Markets Risk.Securities of companies in emerging markets may be more volatile than those of companies in more developed markets. Emerging market countries generally have less developed markets and economies and, in some countries, less mature governments and governmental institutions. Investing in securities of companies in emerging markets may entail special risks relating to potential economic, political or social instability and the risks of expropriation, nationalization, confiscation or the imposition of restrictions on foreign investment, the lack of hedging instruments, and on repatriation of capital invested. Interest Rate Risk.Interest rate risk is the risk that preferred securities, and to a lesser extent dividend paying common stocks, will decline in value because of changes in market interest rates. When market interest rates rise, the market value of such securities generally will fall. Non-Diversification Risk. As a “non-diversified” investment company, the Fund can invest in fewer individual companies than a diversified investment company. Because a non-diversified portfolio is more likely to experience large market price fluctuations, the Fund may be subject to a greater risk of loss than a fund that has a diversified portfolio. Investor Profile The International Fund may be appropriate for investors who: · seek to grow capital over the long term; · are willing to take on the increased risks of an investment concentrated in securities of companies that operate within the same industry; · can withstand volatility in the value of their shares of the Fund; and · wish to add to their personal investment portfolio a fund that invests primarily in companies operating in the international real estate industry. An investment in the International Fund may not be appropriate for all investors.The Fund is not intended to be a complete investment program, nor is it intended to be used as a short-term trading vehicle. Fund Performance The bar chart and the table below show how the International Fund has performed in the past and provide an indication of the risks of investing in the Fund by showing changes in the Fund’s performance compared with an index which serves as a broad measure of market performance.Both the bar chart and the table assume that all dividends and distributions are reinvested in the Fund.The Fund’s past performance does not show how the Fund will perform in the future. 8 * The best calendar quarter return during the period shown above was 47.79% in the second quarter of 2009; the worst calendar quarter was -20.52% in the third quarter of 2008.The International Fund’s total return for 2011 is-17.50% as of September 30, 2011. Average Annual Total Returns (for the Periods Ended December 31, 2010) One Year Five Years Since Inception(July 1, 2004) International Fund return before taxes 17.65% 6.38% 12.03% International Fund return after taxes on distributions 17.35% 5.95% 11.56% International Fund return after taxes on distributions and sale of shares 12.00% 5.45% 10.49% FTSE EPRA/NAREIT Developed ex US Index (reflects no deductions for fees, expenses or taxes)* 16.01% 3.19% 9.17% *An index is a hypothetical measure of performance based on the fluctuations in the value of securities that make up a particular market. An index does not show actual investment returns. Payment of management or brokerage fees or taxes would lower an index’s performance. An index is unmanaged and should not be considered an investment. After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on your tax situation and may differ from those shown and are not relevant if you hold your shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts.The International Fund’s shares, when redeemed, may be worth more or less than original cost.The Fund’s performance takes into account all applicable fees and expenses. Investment Adviser E.I.I. serves as the International Property Fund’s investment adviser. 9 Portfolio Managers James E. Rehlaender has been the portfolio manager primarily responsible for the day-to-day management of the International Fund’s portfolio since its inception in July 2004 and Peter Nieuwland has served as the Senior Analyst and Assistant Portfolio Manager of the Fund since the Fund’s inception.Suang Eng Tsan became Assistant Portfolio Manager- Asia for the Fund effective January 2010.Mr. Rehlaender has been a Managing Director of E.I.I. since 2000, Mr. Nieuwland has been a Managing Director of E.I.I. since 2006 and Ms. Tsan has been a Managing Director of E.I.I. since 2010. 10 E.I.I. Realty Securities Fund — Summary Section Investment Objective The Domestic Fund’s investment objective is to provide the diversification and total return potential of investments in real estate.The Fund also seeks to achieve a total return that includes a significant component of current income, which may provide portfolio stability during periods of market fluctuation. Fund Expenses The following tables describe the fees and expenses you may pay if you buy and hold shares of the Domestic Fund: Shareholder Fees (fees paid directly from your investment) Maximum Sales Charge (Load) Imposed on Purchases None Maximum Deferred Sales Charge (Load) None Maximum Sales Charge (Load) Imposed on Reinvested Dividends None Redemption Fees 1.50% Exchange Fees None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Institutional Shares Investment Advisory Fees 0.75% Administration Fees 0.15% Rule 12b-1 Distribution Fees None Other Expenses 0.54% Total Fund Operating Expenses 1.44% Example This Example is intended to help you compare the cost of investing in the Domestic Fund with the cost of investing in other mutual funds. The Example assumes that you invest $1,000,000 in the Domestic Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Domestic Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 99% of the average value of its portfolio. Principal Strategies The Domestic Fund seeks to achieve its investment objective by investing primarily in companies whose business is to own, operate, develop and manage real estate.Under normal market circumstances, the Fund will invest at least 80% of its net assets (which, for purposes of this policy, may include borrowings for investment purposes) in the securities of companies in the United States that are in the real estate industry, (with a primary emphasis on real estate investment trusts (“REITs”) or REIT-like structures) that are “principally engaged” in the ownership, construction, management, financing, or sale of residential, commercial, or industrial real estate.20% of the Fund’s total net assets may be invested in securities of foreign 11 real estate companies.For purposes of this policy, “principally engaged” means that at least 50% of a company’s revenues are derived from such real estate activities or at least 50% of the fair market value of a company’s assets are invested in real estate.The Fund will not change this policy unless it notifies shareholders at least 60 days in advance. The securities in which the Domestic Fund may invest include but are not limited to common stock, preferred stock, convertible securities, depositary receipts and rights and warrants. The analyst team at E.I.I. analyzes companies on a qualitative and quantitative basis to determine whether they are appropriate for investment.Qualitative analysis includes management strength, business strategy, financial strength and competitive advantages within the marketplace.Quantitative analysis entails review of cash flow and dividend growth prospects, risk-adjusted total return expectations, real estate analysis using criteria such as capitalization rates and values on a square footage basis and balance sheet strength and relative cost of capital.Portfolio managers and analysts comprise an investment team that selects companies for investment. Principal Investment Risks The Domestic Fund is subject to the risks common to all mutual funds that invest in equity securities, foreign securities, real estate securities and fixed-income securities.You may lose money by investing in this Fund if any of the following occur: · domestic and foreign stock markets or real estate markets go down; · there are changes in the markets for REITs, which are subject to more abrupt or erratic price movements than equity securities markets; · one or more stocks in the Fund’s portfolio do not perform as well as expected; · there are changes in interest rates; · there are increases in operating costs generally of real estate properties or increases in competition, property taxes or capital expenditures regarding real estate properties; · there are increases in defaults relating to real estate properties, including defaults by borrowers or tenants; or · the real estate industry is affected by certain economic, political or regulatory occurrences. In this Prospectus, “REITs” are defined as companies that are permitted by local regulations to avoid payment of taxes at the corporate level by paying out a substantial portion of income to shareholders as dividends.The failure of a company to qualify as a REIT could have adverse consequences for the Fund, including significantly reducing return to the Fund on its investment in such company. As a non-diversified fund, the Domestic Fund may devote a larger portion of its assets to the securities of a single issuer than if it were diversified.As such, each investment may have a greater effect on the Fund’s performance, making the Fund more susceptible to a single economic, political or regulatory occurrence than a diversified fund. As with any mutual fund, there is no guarantee that the Domestic Fund will earn income or show a positive total return over time.The Fund’s price, yield and total return will fluctuate.You may lose money if the Fund’s investments do not perform well. Investor Profile The Domestic Fund may be appropriate for investors who: · seek to grow capital over the long term; · are willing to take on the increased risks of an investment concentrated in securities of companies that operate within the same industry; · can withstand volatility in the value of their shares of the Fund; and · wish to add to their personal investment portfolio a fund that invests primarily in companies operating in the real estate industry. An investment in the Domestic Fund may not be appropriate for all investors.The Fund is not intended to be a complete investment program, nor is it intended to be used as a short-term trading vehicle. Fund Performance The bar chart and the table below show how the Domestic Fund has performed in the past and provide an indication of the risks of investing in the Fund by showing changes in the Fund’s performance compared with two indices that are broad 12 measures of market performance.Both the bar chart and the table assume that all dividends and distributions are reinvested in the Fund.The Fund’s past performance does not show how the Fund will perform in the future. * The best calendar quarter return during the period shown above was 31.45% in the third quarter of 2009; the worst calendar quarter was -35.66% in the fourth quarter of 2008.The Domestic Fund’s total return for 2011 is-3.40% as of September 30, 2011. Average Annual Return (for the Periods Ended December 31, 2010) One Year Five Years Ten Years Domestic Fund return before taxes 27.46% 3.04% 9.73% Domestic Fund return after taxes on distributions 26.44% -0.19% 6.22% Domestic Fund return after taxes on distributions and sale of shares 17.80% 2.16% 7.59% NAREIT Equity Index (reflects no deductions for fees, expenses or taxes)* 27.96% 3.04% 10.77% Wilshire Real Estate Securities Index (reflects no deductions for fees, expenses or taxes)* 29.12% 2.30% 10.35% *An index is a hypothetical measure of performance based on the fluctuations in the value of securities that make up a particular market. An index does not show actual investment returns. Payment of management or brokerage fees or taxes would lower an index’s performance. An index is unmanaged and should not be considered an investment. After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on your tax situation and may differ from those shown and are not relevant if you hold your shares through tax-deferred arrangements, such as 401(k) plans or individual retirement 13 accounts.The Domestic Fund’s shares, when redeemed, may be worth more or less than original cost.The Fund’s performance takes into account all applicable fees and expenses. Investment Adviser E.I.I. serves as the Domestic Fund’s investment adviser. Portfolio Managers Alfred C. Otero has been the portfolio manager primarily responsible for the day-to-day management of the Domestic Fund’s portfolio since July 2004 and James E. Rehlaender has served as Assistant Portfolio Manager of the Fund since February 2007.Mr. Otero has been a Managing Director of E.I.I. since 2002 and Mr. Rehlaender has been a Managing Director of E.I.I. since 2000. 14 Information on Purchase and Sale of Fund Shares, Taxes and Financial Intermediaries Purchase and Sale of Fund Shares The minimum initial investment for Institutional Shares is $1 million.This minimum may be reduced at E.I.I.’s sole discretion.Employees and officers of E.I.I. and its affiliates and immediate family members may purchase Institutional Shares without being subject to the minimum investment.There is no minimum for additional investments. If you wish to redeem shares directly through the Fund, you can do so on any business day by calling 888-323-8912 or by writing the Fund at E.I.I. [Indicate name of Fund], P.O. Box 9822, Providence, RI 02940.Investors who wish to purchase, exchange or redeem Fund shares through a broker-dealer or financial intermediary should contact the broker-dealer or financial intermediary directly. Tax Information The Fund’s distributions are taxable, and will be taxed as ordinary income or capital gains unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase Fund shares through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. 15 Additional Information about Investment Strategies and Related Risks Additional Investment Strategies Each Fund seeks to achieve its objective by investing in companies that own, operate, develop and manage real estate.Typically, an investment in commercial real estate provides returns, customarily in the form of yield, and additional appreciation potential, which means that the price of the investment increases over time.Maintaining a component of current income, or dividends, may serve to provide portfolio stability during periods of overall market fluctuations.To pursue capital appreciation, each Fund will target companies with the highest risk-adjusted total return potential. In addition, a Fund may invest in other securities, as described in the section entitled “Other Securities and Investment Practices.” Investment Philosophy E.I.I.’s investment philosophy is to achieve attractive risk-adjusted total returns by investing primarily in a diversified portfolio of real estate securities of companies, which it deems to be of the highest quality available in the global marketplace.In this regard, E.I.I. deems high-quality companies to be candidates for the portfolio when a number of the following conditions are met: · Experienced, dedicated management teams are in place, which have markets expertise, and have a pro-shareholder orientation. · The companies have long-term strategies, which position them for sustainable cash flow growth. · The companies have sufficiently strong balance sheets to enable significant growth. Global Fund The Adviser will employ its, and its affiliates’ extensive global real estate experience in a value-oriented approach to maximizing risk-adjusted returns.The Adviser believes that property markets are inefficient relative to other markets, and will seek to take advantage of pricing anomalies that are discovered through the Adviser’s fundamental approach to valuing companies. The investment process results from the Adviser’s experience in the real estate markets and financial markets globally and involves a highly disciplined, value-oriented approach.The Adviser will focus principally on those countries that have established property markets and that have the appropriate level of country risk and growth prospects.Prior to investing in any company, the portfolio managers will have met with company executives to assess firsthand the investment opportunity.This is most critical for companies operating in emerging market countries, as the economic data used by the Adviser for screening opportunities in these countries generally are not as accurate or timely as the data available for developed countries. Once a country has been identified as worthy of further consideration, the Adviser reviews local economic factors to determine the stage of the property cycle and which companies are well positioned to benefit from future trends.The economic factors that directly affect supply and demand of various property types include: job growth, building permit trends, financial market liquidity and interest rates, absorption, and pending additions to supply.The primary sources for this economic data include broker research, databases compiled by Bloomberg and other Internet-based econometric services, the real estate brokerage community and our collective market contacts. Companies are placed through a series of preliminary liquidity screens in order to determine which of them are likely to provide the most attractive investment opportunities.The Adviser will use company models to further refine the analysis.The key components of the Adviser’s models are both quantitative and subjective.The Adviser focuses on each company’s ability to generate cash flow to cover recurring capital expenditures and fixed charges to support ongoing business.Foremost among the Adviser’s primary quantitative screens is access to capital, which is critical to these asset-intensive companies.Net asset values of companies will be evaluated in the context of a break-up or liquidation scenario, but they will not be used exclusively in the determination of overall company value.As many companies depend on growth to enhance shareholder value, the Adviser also will look for companies whose growth opportunities are not fully valued by the market.Non-quantitative measures will focus on the quality of management and ownership, management’s financial commitment, and market niche/business focus.This is where the Adviser’s real estate contacts and market experience become most critical. 16 The resulting list of potential investments is then re-analyzed in the context of market conditions. Once the valuations are confirmed, the investment is reviewed by the portfolio managers of the Adviser for final approval.As part of the approval process, both buy and sell target prices and/or valuation targets are set for each investment.The valuations are reviewed quarterly or more frequently if new developments require, and target prices may be reset with the approval of the portfolio managers.Once the sell target price has been reached, the position must be re-evaluated in order to determine whether to adjust the target price, reduce it or sell. The Global Fund will invest primarily in companies located in the developed countries of North America, Europe and Asia.It may also invest in the emerging markets of Europe, Asia, Latin America, South America and the Middle East and Africa.The Fund may but currently has no intention to participate in currency hedging or private placements.The Fund has no current intention to borrow for the purpose of leveraging the portfolio. The Global Fund will invest no more than 10% of its total assets in the securities of any one issuer or in companies operating in emerging market countries.For the purposes of this Prospectus, “emerging market countries” are defined as countries with gross domestic product per capita of less than $10,000 and such other criteria as the Adviser may deem relevant. The Global Fund seeks to exceed the performance of its benchmark, the FTSE EPRA/NAREIT Developed Index.The Fund generally will hold a minimum of 30 stocks within the portfolio, but will typically average between 40 and 60 stocks. No single country will exceed 30% of the Global Fund’s portfolio (with the exception of the United States which can represent over 50% of the Fund’s total assets). International Fund The Adviser will employ its, and its affiliates’, extensive international real estate experience in a value-oriented approach to maximizing risk-adjusted returns.The Adviser believes that property markets are inefficient relative to other markets, and will seek to take advantage of pricing anomalies that are discovered through the Adviser’s fundamental approach to valuing companies.Unlike industrial sectors, the property sector cannot easily adjust to changes in market conditions.Properties take time to develop and either sell or lease, and once a project has begun, it is difficult to stop.Rents and property values also take time to adjust, and this economic friction can lead to market pricing inefficiencies, which, in the opinion of the Adviser, should provide the Fund with investment opportunities. The investment process results from the Adviser’s experience in the real estate and international financial markets and involves a highly disciplined, value-oriented approach.The Adviser will focus principally on those countries that have established property markets and that have the appropriate level of country risk and growth prospects.Prior to investing in any market, the International Fund’s portfolio managers will have met with key government and company executives to assess firsthand the investment opportunity.This is most critical for companies operating in emerging market countries, as the economic data used by the Adviser for screening opportunities in these countries generally are not as accurate or timely as the data available for developed countries. Once a country has been identified as worthy of further consideration, the Adviser reviews local economic factors to determine the stage of the property cycle and which companies are well positioned to benefit from future trends.The economic factors that directly affect supply and demand of various property types include: job growth, building permit trends, financial market liquidity and interest rates, absorption, and pending additions to supply.The primary sources for this economic data include broker research, databases compiled by Bloomberg and other Internet-based econometric services, the real estate brokerage community and market contacts. After isolating those companies that are most likely to provide investment opportunities, the Adviser will use company models to further refine the analysis.The key components of the Adviser’s models are both quantitative and subjective.The Adviser focuses on each company’s ability to generate cash flow to cover recurring capital expenditures and fixed charges to support ongoing business.Foremost among the Adviser’s primary quantitative screens is access to capital, which is critical to such asset-intensive companies.Net asset values of companies will be evaluated in the context of a break-up or liquidation scenario, but they will not be used exclusively in the determination of overall company value.As many of these companies depend on growth to enhance shareholder value, the Adviser also will look for companies whose growth opportunities are not fully valued by the market.Non-quantitative measures will focus on the quality of management and ownership, management’s financial commitment, and market niche/business focus.This is where the Adviser’s real estate contacts and market experience become most critical. 17 The resulting list of potential investments is then re-analyzed in the context of market conditions.Once the valuations are confirmed, the investment is reviewed by the senior management of the Adviser for final approval.As part of the approval process, both buy and sell target prices are set for each investment.The valuations are reviewed quarterly or more frequently if new developments require, and target prices may be reset with the approval of senior management of the Adviser.Once the sell target price has been reached, the position must be sold or a new target price set. The International Fund will invest primarily in companies located in the developed countries of North America (ex-USA), Europe and Asia.It may also invest in the emerging markets of Europe, Asia, Latin America, South America and the Middle East and Africa.The Fund may but currently has no intention to participate in currency hedging or private placements.The Fund has no current intention to borrow for the purpose of leveraging the portfolio. The International Fund will invest no more than 10% of its total assets in the securities of any one issuer or in companies operating in emerging market countries.For the purposes of this Prospectus, “emerging market countries” are defined as countries with gross domestic product per capita of no more than $10,000 and such other criteria as the Adviser may deem relevant. The International Fund seeks to exceed the performance of its benchmark, the FTSE EPRA/NAREIT Developed ex US Index. The International Fund generally will hold on average, 30 to 35 stocks, but at times may go as high as 50 stocks, as market conditions warrant. The International Fund will be limited to investing no more than three times a country’s weight in the Index, although the Adviser may, in its discretion, exceed this limitation in order to maintain a meaningful position in a particular security.No single country will exceed 30% of the Fund’s portfolio (with the exception of Hong Kong). Domestic Fund The Domestic Fund seeks to achieve its objectives by investing in companies that own, operate, develop and manage real estate.Typically, an investment in commercial real estate provides a significant current return, customarily in the form of dividends, and additional appreciation potential, which means that the price of the investment increases over time.As such, a critical objective of the Fund is to achieve total returns, which include a significant component of current income, or dividends, which may serve to provide portfolio stability during periods of overall market fluctuations.To pursue capital appreciation, the Fund will target companies with the highest risk-adjusted total return potential.The Fund intends to invest at least 80% of its total assets in the equity or convertible securities of U.S. companies (with a primary emphasis on REITs) that are principally engaged in the ownership, construction, management, financing, or sale of residential, commercial, or industrial real estate.The Domestic Fund also may invest up to 20% of its total assets in securities of foreign real estate companies, many of which have substantial holdings of U.S. real estate securities. The Domestic Fund may achieve its investment objective by investing all of its assets in another investment company having substantially the same investment objective and policies as the Fund instead of investing directlyin the underlying securities. *** Investment Philosophy Generally for the Funds E.I.I.’s Investment Teams are composed of portfolio managers as well as analysts and strategists. Investment Team Decision Process: E.I.I.’s Investment Teams analyze global and regional economic trends and the market for different types of real estate including residential, retail, hotel, industrial and office properties.In addition, the Investment Teams make assessments of the economic environment and securitization trends, and then derive an investment strategy formulated to take advantage of perceived opportunities. Analyst Team Decision Process: E.I.I.’s analyst team tracks a universe of more than 400 individual companies globally that are considered for potential investment.Companies are evaluated on both a quantitative and a qualitative basis in order to determine which companies 18 may provide attractive risk-adjusted returns.E.I.I.’s global analyst team evaluates and analyzes companies based upon the following criteria: Qualitative Analysis: · Management strength; · Business strategy; · Financial strength; and · Competitive advantages within the marketplace. Quantitative Analysis: · Cash flow and dividend growth prospects; · Risk-adjusted total return expectations using numerous methodologies; · Real estate analysis using criteria such as capitalization rates and values on a square footage basis; and · Balance sheet strength and relative cost of capital. Integral parts of E.I.I.’s investment process include: · Performing individual property and market evaluations which are important to understanding the company’s portfolio; · Verifying that the company’s assets are consistent with management’s stated strategy; · Finding and reviewing any problems relating to the company’s properties; · Evaluating the company’s properties and their position in the markets; and · Assessing the quality of property management. Diversification Requirements The Securities and Exchange Commission (the “SEC”) and the Internal Revenue Service (the “IRS”) impose certain requirements with which all mutual funds must comply.Each Fund monitors these limitations on an ongoing basis.These diversification provisions and requirements are discussed further in the Fund’s Statement of Additional Information (“SAI”). · SEC Requirement: None of the Funds are “diversified” according to certain federal securities provisions regarding diversification of its assets.As a non-diversified investment company, each Fund may devote a larger portion of its assets to the securities of a single issuer than if it were diversified. · IRS Requirement: Each Fund intends to comply with certain federal tax requirements regarding the diversification of its assets.Generally, under those requirements, each Fund must invest at least 50% of its total assets so that no more than 5% of its total assets are invested in the securities of any one issuer (excluding U.S. Government securities). Risk Factors Generally Each Fund is designed for long-term investors who can weather changes in the value of their investment.In conjunction with the risks previously discussed in the Summary Sections, the following are general risks you may assume by investing in the Funds: Investment Risk Investment in the Funds are subject to investment risk, including the possible loss of the entire principal amount that you invest. Stock Market Risk Your investment in Fund shares represents an indirect investment in the REIT shares and other real estate securities owned by the Fund. The value of these equity securities, like other stock market investments, may move up or down, sometimes rapidly and unpredictably. Your Fund shares at any point in time may be worth less than what you invested, even after taking into account the reinvestment of Fund dividends and distributions. Convertible Securities Risk A convertible security generally entitles the holder to receive interest paid or accrued on debt securities or the dividend paid on preferred stock until the convertible security matures or is redeemed, converted or exchanged. Before conversion, convertible securities generally have characteristics similar to both debt and equity securities. The value of convertible securities tends to decline as interest rates rise and, because of the conversion feature, tends to vary with fluctuations in the market value of the underlying securities. Convertible securities are usually subordinated to comparable non-convertible securities. Convertible securities generally do not participate directly in any dividend increases or decreases of the underlying 19 securities, although the market prices of convertible securities may be affected by any dividend changes or other changes in the underlying securities. Real Estate Securities Risk The value of real estate securities in general, and REITs in particular, are subject to the same risks as direct investments in real estate and mortgages and will depend on the value of the underlying properties or the underlying loans or interests. The underlying loans may be subject to the risks of default or of prepayments that occur earlier or later than expected, and such loans may also include so-called “sub-prime” mortgages.The value of these securities will rise and fall in response to many factors, including economic conditions, the demand for rental property, interest rates and, when interest rates rise and will also be affected by the real estate market and by the management of the underlying properties. REITs may be more volatile and/or more illiquid than other types of equity securities. The Funds will indirectly bear its proportionate share of expenses, including management fees, paid by each REIT in which it invests in addition to the expenses of the Funds. Foreign Securities and Emerging Market Risks To the extent the Funds invest in foreign securities (including depositary receipts), these investments are subject to special risks in addition to those of U.S. investments. These risks include political and economic risks, greater volatility, currency fluctuations, higher transaction costs, delayed settlement, possible foreign controls on investment, and less stringent investor protection and disclosure standards of foreign markets. The securities markets of many foreign countries are relatively small, with a limited number of companies representing a small number of industries. If foreign securities are denominated and traded in a foreign currency, the value of the Funds’ foreign holdings can be affected by currency exchange rates and exchange control regulations. The risks associated with foreign securities are magnified in countries in “emerging markets.” These countries may have relatively unstable governments and less-established market economies than developed countries. Emerging markets may face greater social, economic, regulatory and political uncertainties. These risks make emerging market securities more volatile and less liquid than securities issued in more developed countries. The Fund’s investments in foreign and emerging market securities may also be subject to foreign withholding taxes. As a result, the Fund’s yield on those securities would be decreased. Foreign Currency Although the Fund will report its NAV and pay dividends in U.S. dollars, foreign securities often are purchased with and make interest payments in foreign currencies. Therefore, when the Fund invests in foreign securities, it will be subject to foreign currency risk, which means that the Fund’s NAV could decline as a result of changes in the exchange rates between foreign currencies and the U.S. dollar. Certain foreign countries may impose restrictions on the ability of issuers of foreign securities to make payment of principal and interest to investors located outside the country, due to blockage of foreign currency exchanges or otherwise. Interest Rate Risk Interest rate risk is the risk that preferred securities, convertible securities and to a lesser extent dividend-paying common stocks, will decline in value because of changes in market interest rates. When market interest rates rise, the market value of such securities generally will fall. Non-Diversification Risk As “non-diversified” investment companies, the Funds can invest in fewer individual companies than a diversified investment company. Because a non-diversified portfolio is more likely to experience large market price fluctuations, the Funds may be subject to a greater risk of loss than a fund that has a diversified portfolio. The following risks are common to mutual funds that invest in fixed income securities: Interest rate risk.The value of a fixed income security typically changes in the opposite direction from a change in interest rates.When interest rates go up, the value of a fixed-rate security typically goes down.When interest rates go down, the value of these securities typically goes up.Generally, the market values of securities with longer maturities are more sensitive to changes in interest rates. Inflation risk is the risk that inflation will erode the purchasing power of the cash flows generated by fixed income securities held by a Fund.Fixed-rate debt securities are more susceptible to this risk than floating-rate debt securities. 20 Reinvestment risk is the risk that when interest income is reinvested, interest rates will have declined so that income must be reinvested at a lower interest rate.Generally, interest rate risk and reinvestment risk have offsetting effects. Credit (or default) risk is the risk that the issuer of a fixed income security will be unable to make timely payments of interest or principal. Portfolio Holdings A description of the Funds policies and procedures with respect to the disclosure of each Fund’s portfolio securities is available in the Funds SAI. The Funds also file their complete schedule of portfolio holdings with the Securities and Exchange Commission (the SEC) on Form N-Q as of the end of its first and third fiscal quarters. The Funds full portfolio holdings are published semi-annually in reports sent to shareholders and filed with the SEC on Form N-CSR. In addition to information on portfolio holdings, other Fund statistical information may be found by calling (800)667- 0974. Portfolio Management and Fund Operations Advisory Services The Trust, on behalf of each Fund, has entered into an investment advisory agreement with E.I.I. Realty Securities, Inc., 640 Fifth Avenue, New York, New York 10019.E.I.I. provides each Fund with investment management and financial advisory services, including purchasing and selling the securities in the Fund’s portfolio, at all times subject to the policies set forth by the Trust’s Board of Trustees (the “Board”).E.I.I. identifies and analyzes possible investments for each Fund, determines the amount and timing of such investments, and determines the forms of investments.E.I.I. also monitors and reviews each Fund’s portfolio. Under the investment advisory agreement with E.I.I., each Fund will incur a monthly advisory fee payable to the Adviser calculated at an annual rate of 0.75% of the Fund’s average daily net assets, before waivers, if any.During the fiscal year ended June 30, 2011, the International Fund, the Global Fund and the Domestic Fund paid monthly advisory fees to the Adviser, after waivers, calculated at an annual rate of 0.72%, 072% and 0.11%, respectively, of the relevant Fund’s average daily net assets.Until further notice to shareholders, the Adviser has voluntarily agreed to waive a portion of its investment advisory fees and/or absorb the expenses of the Funds to the extent necessary to limit the total annual expenses of the Funds’ Institutional Class shares to not more than 1.00% of those shares’ average daily net assets for the International and Global Fund, and to not more than 0.80% of those shares’ average daily net assets for the Domestic Fund.To the extent that the Adviser waives investment advisory fees and/or absorbs expenses, it may seek payment of a portion or all of such amounts at any time within three fiscal years after the fiscal year in which such amounts were waived or absorbed, subject to the expense limitations stated above for the International Fund, Global Fund and Domestic Fund, respectively.The Adviser may terminate this voluntary arrangement at any time. A discussion regarding the basis for the Board’s most recent approval of the investment advisory agreement with E.I.I. for these Funds is available in the Funds’ shareholder report for the fiscal year ended June 30, 2011. E.I.I. was formed in 1993 and is registered with the SEC as an investment adviser.It provides real estate securities portfolio management services to U.S. tax-exempt institutions and other investors.E.I.I. is a wholly-owned subsidiary of European Investors Incorporated, which is a registered investment adviser providing both general securities and real estate securities portfolio management services.E.I.I. and European Investors Incorporated are owned by management. European Investors Incorporated was founded in 1983 to provide investment services primarily to foreign investors (with a focus in Europe) in the United States by managing securities portfolios as well as providing direct real estate advisory services and corporate advisory services. Administrative Services E.I.I. also serves as each Fund’s administrator.E.I.I. supervises the administration of all aspects of each Fund’s operations, including the Fund’s receipt of services for which the Fund is obligated to pay, provides the Fund with general office facilities, and provides, at the Fund’s expense, the services of persons necessary to perform such supervisory, administrative, and clerical functions as are needed to operate the Fund effectively.For these services and facilities, for Institutional Shares, E.I.I. receives with respect to each Fund a fee calculated daily and paid monthly at an annual rate of 0.15% of the average daily net assets of those shares of the Fund. 21 Portfolio Managers Global Fund — James E. Rehlaender and Alfred C. Otero have been primarily responsible for the day-to-day management of the Global Fund’s portfolio since its inception in February 2007. International Fund — James E. Rehlaender has been primarily responsible for the day-to-day management of the International Fund’s portfolio since the Fund’s inception in July 2004.Peter Nieuwland has served as the Senior Analyst and Assistant Portfolio Manager of the Fund since the Fund’s inception.Suang Eng Tsan became Assistant Portfolio Manager- Asia for the Fund effective January 2010. Domestic Fund — Alfred C. Otero has been primarily responsible for the day-to-day management of the Domestic Fund’s portfolio since July 2004.James E. Rehlaender has served as the Fund’s Assistant Portfolio Manager since February 2007. ALFRED C. OTERO has been aManaging Director of E.I.I. since 2002.Mr. Otero has been a member of the firm’s global real estate investment team and is primarily responsible for the firms North American real estate investment activities, as well as co manager of E.I.I.’s global real estate activities.He has been with E.I.I. for more than 14 years and has lead the firm’s U.S. REIT efforts since July 2004.Prior to joining the firm, Mr. Otero managed real estate investments and initiatives for Mutual of America Capital Management Corp.Mr. Otero earned a BBA in Finance in 1989 and an MBA in 1992 from the University of Notre Dame. JAMES E. REHLAENDER has been a Managing Director of E.I.I. since 2000.He is a member of the firm’s global real estate investment team and he is responsible for the firm’s international real estate investment activities, as well as co manager of E.I.I.’s global real estate activities, and Assistant Portfolio Manager of the E.I.I. Realty Securities Fund.Prior to joining E.I.I., Mr. Rehlaender, in association with one of the largest German insurance companies, developed and founded Global Property Advisors in 1996.In 2000, Global Property Advisors merged with E.I.I.From 1983 to 1996, Mr. Rehlaender developed and marketed REIT investments for La Salle Partners and was intimately involved in many complex real estate project financings, workouts and investment advisory assignments.He has a BA from the College of William and Mary and an MBA from Northwestern University. PETER NIEUWLAND, CFA,has been a Managing Director of E.I.I. since 2006.He serves as the Senior Analyst and Assistant Portfolio Manager for the firm’s international real estate securities strategy.From 1996 to 2001, Mr. Nieuwland was an analyst and portfolio manager for ABP Investments in Amsterdam.Mr. Nieuwland’s responsibilities included analyzing public and private U.S. and European real estate companies, disposing of direct real estate holdings, and analyzing private placements in public real estate companies.He earned an MBA equivalent from the University of Maastricht and is a CFA Charterholder. SUANG ENG TSAN has been a Managing Director of European Investors Singapore Pte. Ltd, since 2010.She serves as the Assistant Portfolio Manager-Asia for the firm’s international real estate securities strategy.Suang Eng has over 20 years of research and property experience in Asia.She has been the top rated Singapore based property analyst in the Asia Money, Institutional Investor and Greenwich Associates surveys.Prior to joining EII Suang Eng served as Research Director at Citigroup covering regional property companies in Singapore.From 1997 to 2001 she was a property analyst at ABN AMRO Securities and DBS Securities.Prior to her career as an investment analyst Suang Eng was a property executive at Pidemco Land and Urban Redevelopment Authority.Suang Eng received her MBA in 1993 and her BS in Estate Management in 1987 both from the National University of Singapore. The SAI provides additional information about the portfolio managers’ method of compensation, other accounts managed by the portfolio managers and the portfolio managers’ ownership of each Fund’s shares. Securities in Which the Funds Invest Real Estate Investment Trusts REITs are companies that own interests in real estate or in real estate-related loans and other interests, with revenues primarily consisting of rent derived from owned, income-producing real estate properties, and the potential capital gains from the sale of such properties.A REIT in the U.S. is generally not taxed on income distributed to its shareholders as long as it meets certain tax related requirements, such as a requirement that it distributes all of its taxable income to its shareholders. 22 REITs can be characterized as equity REITs, mortgage REITs, and hybrid REITs. Each Fund will invest predominantly in equity REITs.Each Fund may also invest in mortgage and hybrid REITs.Equity REITs, which may include operating or finance companies, own real estate directly and the value of, and income earned by, these REITs depends upon the income of the underlying properties and the rental income they earn.Equity REITs also can realize capital gains (or losses) by selling properties that have appreciated (or depreciated) in value.Mortgage REITs can make construction, development, or long-term mortgage loans and are sensitive to the credit quality of the borrower.Mortgage REITs derive their income from interest payments on such loans.Hybrid REITs combine the characteristics of both equity and mortgage REITs, generally by holding both ownership interests and mortgage interests in real estate. Foreign (Non-U.S.) Real Estate Securities Each Fund invests in non-U.S. real estate companies, including REITs and REIT-like entities.Some countries may have a REIT structure very similar to that which exists in the United States today, while other countries have REIT-like structures that differ from the U.S. in terms of tax requirements or benefits, or scope of qualifying business activities.In addition, there are some countries that have yet to adopt a REIT structure in any form.The Fund may invest in any REIT or REIT-like entities that it deems acceptable under the terms and descriptions set forth in this prospectus. Investing In The Funds Share Price Shares are purchased and redeemed at a Fund’s daily share price, called its “net asset value” or “NAV.”The NAV is useful to you as a shareholder because the NAV, multiplied by the number of Fund shares you own, gives you the dollar amount and value of your investment.Each Fund’s NAV is calculated each business day as of the close of the New York Stock Exchange (the “NYSE”) (normally at 4:00 p.m. Eastern time).Shares are purchased at the next share price calculated after your investment instructions are received and accepted.A business day is a day on which the NYSE is open for trading or any day in which enough trading has occurred in the securities held by a Fund to affect the NAV materially. Portfolio securities that are listed primarily on foreign exchanges may trade on weekends or on other days on which a Fund does not price its shares.In this case, the Fund’s NAV may change on days when you are not able to buy or sell Fund shares. Valuation of Portfolio Securities Each Fund’s NAV is calculated by adding up the total value of the Fund’s investments and other assets, subtracting its liabilities, and then dividing that figure by the number of outstanding shares of the Fund.Each Fund’s assets are valued primarily on the basis of readily available market quotations.When these quotations are not readily available, however, a Fund may price its investments at fair value according to procedures approved by the Board.A security’s market quotation may not be considered “readily available” in situations in which: (i)the security’s trading has been halted or suspended; (ii)the security has been de-listed from a national exchange; (iii)the security’s primary trading market is temporarily closed at a time when, under normal conditions, it would be open; (iv)the security has not been traded for an extended period of time; (v)the security’s primary pricing source is not able or willing to provide a price; (vi)trading of the security is subject to government-imposed restrictions; (vii)the security has reached a pre-determined range of trading set by a foreign exchange (“limit up” or “limit down” price), and no trading or limited trading has taken place at the limit up price or limit down price; (ix)the security’s sales have been infrequent or a “non- active” market in the security exists; or (x)with regard to over-the-counter securities, the validity of quotations from broker-dealers appears questionable or the number of quotations indicates that there is a “thin” market in the security. A portfolio security may be fair valued if significant events have occurred that may affect the value of the security, including, but not limited to, natural disasters, armed conflicts, and significant government actions.In this regard, consideration must be given to significant events (especially with respect to foreign securities) that have likely changed the value of the securities and have occurred after the exchange or market has closed but before the time as of which a Fund’s NAV is calculated.Significant events may relate to a single issuer or to an entire market sector.In addition, significant fluctuations in domestic or foreign markets may constitute a significant event. The Board has delegated the fair valuation of each Fund’s portfolio securities to the Adviser.BNY Mellon Investment Servicing (US) Inc., which acts as the Funds’ Sub-Administrator, is also responsible (in conjunction with oversight by the Adviser) for fair valuation of each Fund’s portfolio securities.To assist with their responsibilities, the Adviser and/or Sub-Administrator may utilize an outside pricing service approved by the Board. 23 Fair value represents a good faith approximation of the value of a security.A security’s valuation may differ depending on the method used for determining value.Valuing securities at fair value involves greater reliance on judgment than valuation of securities based on readily available market quotations.The fair valuation of one or more securities may not, in retrospect, reflect the prices at which those assets could have been sold during the period in which the particular fair values were used in determining the Fund’s NAV.As a result, a Fund’s sale or redemption of its shares at NAV, at a time when a holding or holdings are valued at fair value, may have the effect of diluting or increasing the economic interest of existing shareholders. Investing With E.I.I. The following sections describe how to open an account, how to access information on your account, and how to purchase and redeem shares of a Fund. The minimum initial investment for Institutional Shares is $1 million.This minimum may be reduced at E.I.I.’s sole discretion.Employees and officers of E.I.I. and its affiliates and immediate family members may purchase Institutional Shares without being subject to the minimum investment.There is no minimum for additional investments. How To Open Your Account To open an account, complete the appropriate sections of the Purchase Application, carefully following the instructions.Please be sure to include your name, date of birth, street address, and either your Social Security or Taxpayer Identification number on the Purchase Application.Additional documentation may be required.If you have any questions, please contact the Funds directly at (800) 667-0794 or the Transfer Agent at (888) 323-8912.You may elect to have telephone redemption privileges by completing section #6 of the account application. Orders through Brokers The Funds have authorized one or more brokers to receive on their behalf purchase and redemption orders. Such brokers are authorized to designate other intermediaries to receive purchase and redemption orders on the Funds’ behalf.Customer orders placed through an authorized broker will be priced at a Fund’s NAV next computed after such orders are received by the broker or the broker’s authorized designee and accepted by the Fund.A Fund will be deemed to have received a purchase or redemption order when an authorized broker or, if applicable, a broker’s authorized designee, receives the order. If an investor effects a transaction through a broker or agent, the broker or agent may charge transaction fees on the purchase and/or sale of Fund shares. Customer Identification Each Fund seeks to obtain identification information for new accounts so that the identity of Fund investors can be verified consistent with regulatory requirements.A Fund may limit account activity until investor identification information can be verified.If a Fund is unable to obtain sufficient investor identification information to form a reasonable belief as to the true identity of an investor, the Fund may take further action including closing the account. How To Purchase Shares Shares can be purchased by sending in your investment by wire transfer (see instructions below) or by check payable to “E.I.I. Fund.”[Indicate name of Fund.] All purchases must be made in U.S. dollars and drawn on U.S. banks.Each Fund reserves the right, in its sole discretion, to (i)suspend or modify the offering of its shares; (ii)reject purchase orders; or (iii)modify or eliminate the minimum initial investment in the Fund.If your check is returned for any reason, you may be charged for any resulting fees and/or losses.You may only invest in the Fund shares legally available in your state.If your account falls below the minimum initial investment as a result of redemptions by you, you may be asked to re-establish the minimum investment.If you do not do so within 60 days, a Fund may close your account and send you the value of your account.No Fund accepts third party checks, credit cards, starter checks, money orders, cashier’s checks, bank drafts or travelers checks. If you would like to make additional investments by wire transfer after your account is already established, you must call the above number prior to 4:00 p.m. Eastern time to advise the relevant Fund of the incoming wire transfer. 24 The wiring instructions are: Bank of New York Mellon ABA # 011-0012-34 Credit DDA #00-0073-3903BNY Mellon Investment Servicing (US) Inc. as agent for EII Funds Further Credit: Beneficiary Name, Beneficiary Fund/Account Number Please be advised that the Transfer Agent does not charge a wire fee, but your originating bank may charge you a fee.Always call your E.I.I. representative at 800-667-0794 BEFORE wiring funds. You may also send a check to the address listed on the following page, payable to specific fund: (E.I.I. International Property Fund, E.I.I. Global Property Fund or E.I.I. Realty Securities Fund). Retirement Plans You can use a Fund as part of your retirement portfolio.Please contact the Funds for details regarding an IRA or other retirement plan that works best for your financial situation. How To Redeem Shares If a Fund receives your request by 4:00 p.m. Eastern time, your redemption will be processed the same day at the NAV determined as of the close of the NYSE on that day.Shares can be redeemed in one of the following ways: · By Telephone.The easiest way to redeem shares is by calling 888-323-8912.When you are ready to redeem, call the Funds and specify which of the following options you would like to use to send you your proceeds: · Mail a check to the address of record; · Wire funds to a domestic financial institution.If you want your proceeds by wire, you must establish a Fund account that will accommodate wire transactions.If you call by 4:00 p.m. Eastern time, your funds will be wired on the next business day.No Fund will accept any bank instruction changes via telephone. · Mail to a previously designated alternate address. If you wish to have telephone authorization on your account, be sure to check the appropriate box on the account application. All telephone calls are recorded for your protection and measures are taken to verify the identity of the caller.If a Fund properly acts on telephone instructions and follows reasonable procedures to ensure against unauthorized transactions, neither E.I.I., nor its servicing agents nor the Transfer Agent will be responsible for any losses. · By Mail. Use the Regular U.S. Mail or Overnight Mail Address to redeem shares.Send the relevant Fund a letter of instruction indicating the Fund name, your Fund account number, amount of redemption, and where to send the proceeds.All account owners must sign.You can use the same mailing addresses listed for purchases. A medallion signature guarantee is required for the following redemption requests: ·Your account registration has changed within the last 15 days; ·The check is not being mailed to the address on your account; ·The check is not being made payable to the owner of the account, or ·The redemption or cash distribution bank instructions have changed. A medallion signature guarantee can be obtained from a financial institution that participates in a medallion program recognized by the Securities Transfer Association.The three recognized medallion programs are the Securities Transfer Agents Medallion Program (STAMP), the Stock Exchanges Medallion Program (SEMP), and the NYSE Medallion Signature Program (MSP).You will earn dividends up to the date your redemption request is processed. Under normal circumstances, proceeds will be transmitted to your bank on the business day following receipt of your instructions, provided redemptions may be made. In the case of large redemptions, we reserve the right to take up to seven days to pay your redemption proceeds. In addition, the E.I.I. Funds can suspend redemptions and/or postpone payments of redemption proceeds beyond seven days at times when the NYSE is closed or during emergency circumstances, as determined by the SEC. 25 Redemption proceeds from the sale of shares purchased by a check may be held until the purchase check has cleared.If you request a complete redemption, any dividends declared will be included with the redemption proceeds. Keep the following addresses handy for purchases, exchanges, or redemptions. · Regular U.S. Mail Address E.I.I. Realty Securities Funds P.O. Box 9822 Providence, RI 02940 · Overnight Mail Address Use the following address ONLY for overnight packages: E.I.I. Realty Securities Funds c/o BNY Mellon Investment Servicing (US) Inc. 4400 Computer Drive Westborough, MA 01581 If you sell shares of the International, Global or Domestic Funds after holding them less than 90 days (effective February 1, 2010 for the Domestic Fund), a 1.5% short-term redemption fee will be deducted from the redemption amount.For this purpose, shares held longest will be treated as being redeemed first and shares held shortest as being redeemed last.The fees are paid to the relevant Fund, and are designed to help offset the brokerage commissions, market impact, and other costs associated with short-term shareholder trading. The redemption fee will not be imposed on shares of the International, Global or Domestic Funds purchased through reinvested distributions (dividend and capital gains distributions).This fee will not be assessed to the participants in employer-sponsored retirement plans that are held at the relevant Fund in an omnibus account (such as 401 (k), 403 (b), 457, Keogh, Profit Sharing Plans, and Money Purchase Pension Plans) or to accounts held under trust agreements at a trust institution held at the Fund in an omnibus account.The redemption fee will not be assessed on rollovers, transfers, transfers-in-kind or changes of account registration.The redemption fee will also not be assessed due to the death or disability of a shareholder. While each of the International, Global and Domestic Funds will make every effort to collect redemption fees, the Fund may not always be able to track short-term trading effected through financial intermediaries.Financial intermediaries include omnibus accounts or retirement plans. Payments-in-Kind Notwithstanding the above, if we determine that it is in the best interest of a Fund not to pay redemption proceeds in cash, we may distribute to you securities held by the Fund from which you are redeeming. If requested, we will pay a portion of your redemption(s) in cash (during any 90 day period) up to the lesser of $250,000 or 1% of the net assets of the Fund at the beginning of such period. Such in-kind securities may be illiquid and difficult or impossible for a shareholder to sell at a time and at a price that a shareholder would like. Redemptions paid in such securities generally will give rise to income, gain or loss for income tax purposes in the same manner as redemptions paid in cash. In addition, you may incur brokerage costs and a further gain or loss for income tax purposes when you ultimately sell the securities. In addition, if we determine that it is in the best interest of a Fund, from time-to-time we may accept investors requests to purchase shares of a Fund by exchanging securities they own for shares of the Fund. Exchanges You may exchange shares of one Fund for shares of the same class of any Fund.To exchange your shares, you must give exchange instructions to the Adviser of the Fund you own or the Transfer Agent either in writing or by telephone. When exchanging your shares, please keep in mind: 26 · An exchange of shares may create a tax liability for you.You may have a gain or loss on the transaction, since the shares you are exchanging will be treated like a sale. · When the market is very active, telephone exchanges may be difficult to complete.You may have to submit exchange requests to the Fund you own or the Transfer Agent in writing, which will cause a delay. · If you are establishing a new account, you must exchange the minimum dollar amount needed to open that account. Frequent Purchases and Redemptions of Fund Shares (“Market Timing”) Market timing can be defined as any attempt to use past prices and other market-generated data to forecast future prices of securities or indexes, whether long-term or intra-day.Market timers evaluate various economic or stock market indicators to determine when to buy or sell securities.Timing may include charting, momentum investing, and quantitative analysis using various algorithms, artificial intelligence or charting techniques.Investors engage in market timing in the belief that, by avoiding periods of market weakness and participating in periods of strength, they should be able to realize superior returns. The Trust neither encourages nor accommodates market timing of a Fund’s shares.To this end, the Board has adopted policies and procedures with respect to market timing. Prevention.The fair valuation of portfolio securities traded outside the U.S. may prove to be a deterrent to market timing by seeking to resolve any discrepancies between the valuation of these securities as of the close of the relevant foreign market and the perceived value of these securities at the time a Fund calculates its NAV, based on developments in the market occurring after the foreign market close.With respect to portfolio securities traded in the U.S., fair valuation is most frequently used to price portfolio securities for which a market quotation is not readily available, for example, in situations when a security is thinly traded or when trading in a security has been halted by the relevant exchange.Fair valuation in this context generally is not expected to be a significant deterrent to market timing.When fair valuing portfolio securities, the Trust follows its Fair Valuation Procedures. Detection and Remedies.Frequent trading by a shareholder is a characteristic that helps identify the activity suspected of being market timing.The Adviser monitors shareholder activity reports on a weekly and monthly basis for suspected market timing activity based on short-term purchase/sale activity indicative of market timing with another fund family or investment option.Short-term purchase/sale activity is defined as a purchase of a Fund, subsequent redemption and re-purchase of the Fund within 30 days of the initial purchase.Reports include direct and “disclosed” accounts and omnibus accounts of financial intermediaries.If the value of the activity and frequency indicates that a direct account may be engaging in short-term purchase/sale activity, the Adviser will instruct the Fund’s transfer agent to freeze the account to liquidation only. The Adviser will undertake to obtain the cooperation of financial intermediaries with respect to monitoring non-disclosed and omnibus accounts.This cooperation may be proactive or reactive, depending on the system capabilities and processes of a particular financial intermediary.If the value of the activity and frequency indicates that one or more underlying accounts may be engaging in short-term purchase/sale activity, the Adviser will instruct the financial intermediary to freeze the underlying account to liquidation only.Each financial intermediary may have unique capabilities and processes for handling these situations.The Adviser will work with the financial intermediary to implement the solution that is most consistent with this policy and the intermediary’s capabilities. As noted above, each Fund reserves the right in its sole discretion to reject purchase orders. Dividends, Distributions And Taxes Dividends and Distributions As a shareholder, you are entitled to your share of net income and capital gains on a Fund’s investments.Each Fund passes its earnings along to investors in the form of dividends.Dividend distributions are the net dividends or interest earned on investments after expenses.As with any investment, you should consider the tax consequences of an investment in a Fund. 27 Ordinarily, the Domestic Fund declares and pays dividends from its net investment income quarterly and each of the International and Global Funds does so annually.Each Fund pays any net capital gains realized as capital gain distributions at least annually.Both dividend and capital gain distributions can be received in one of the following ways: Reinvestment Option: You can have distributions automatically reinvested in additional shares of a Fund.If you do not indicate another choice on your Purchase Application, this option will be assigned to you automatically. Cash Option: You can have distributions paid to you in cash.A check will be mailed to you no later than 7 days after the payment date. Income Earned Option: Dividends can be reinvested automatically in the Fund and your capital gains can be paid in cash, or capital gains can be reinvested and dividends paid in cash. Directed Bank Account Option: In most cases, you can have distributions automatically transferred to your bank checking or savings account.Under normal circumstances, a distribution will be transferred within 7 days of the payment date.The bank account must have a registration identical to that of your Fund account. Your choice of distribution should be set up on the original Purchase Application.If you would like to change the option you selected, please call the Transfer Agent at 888-323-8912.Additional documentation may be required.No Fund will accept any changes in wire transfer instructions via telephone. You should check a Fund’s distribution schedule before you invest.If you buy shares of a Fund shortly before it makes a distribution, some of your investment may come back to you as a taxable distribution. Important Information About Taxes · Each Fund intends to qualify as a regulated investment company, in which case it will pay no federal income tax on the earnings or capital gains it distributes to its shareholders.In order to do so, the Fund must meet the Code’s diversification requirements.Under those requirements, the Fund must invest at least 50% of its total assets so that no more than 5% of its total assets are invested in the securities of any one issuer (excluding U.S. government securities). · Qualified dividends received from a Fund by noncorporate shareholders will be taxed at long-term capital gain rates to the extent attributable to qualified dividends received by the Fund.The current maximum long-term capital gain rate is 15%.Qualified dividends may include dividends distributed by certain foreign corporations (generally, corporations incorporated in a possession of the United States, certain corporations eligible for treaty benefits under a treaty with the United States and corporations whose stock with respect to which such dividend is paid and is readily tradable on an established securities market in the U.S.). · Nonqualified dividends, dividends received by corporate shareholders and dividends from a Fund’s short-term capital gains are taxable as ordinary income.Dividends from a Fund’s long-term capital gains are taxable as long-term capital gains without regard to the length of time you hold the shares of the Fund. · Generally, dividends paid to a Fund by a REIT will be comprised of investment income, long-term capital gains and returns of capital, each of which may be passed on to shareholders of the Fund. · Dividends are treated in the same manner for federal income tax purposes whether you receive them in cash or in additional shares.It is likely that they will also be subject to state and local taxes. · Dividends from interest on certain U.S. government obligations held by a Fund may be exempt from some state and local taxes.You will receive a statement at the end of each year showing which dividends are exempt.Each Fund, however, expects dividends of this kind to be minimal. · Certain dividends paid to you in January will be taxable as if they had been paid to you the previous December. · Generally, any gain or loss from a sale (redemption) or exchange of shares of the Fund must be recognized for tax purposes.This gain or loss generally will be long-term capital gain or loss if you held your shares of the Fund for more than one year. · Tax statements will be mailed from the Funds every January showing the amounts and tax status of distributions made to you. · A Fund may be able to pass through to you a credit for foreign income taxes it pays. · Because your tax treatment depends on your purchase price and tax position, you should keep your regular account statements for use in determining your tax. · You should review the more detailed discussion of federal income tax considerations in the SAI. 28 The tax information in this Prospectus is provided as general information.You should consult your own tax adviser about the tax consequences of an investment in a Fund. Statements and Reports You will receive a periodic statement reflecting any transactions that affect the balance or registration of your account.You will receive a confirmation after any purchase, exchange, or redemption.Share certificates are not issued.Twice a year, you will receive the financial reports of the Funds.By January 31 of each year, you will be mailed an IRS form reporting distributions for the previous year, which also will be filed with the IRS. Additional Information Shareholder Communications You will receive unaudited Semi-Annual Reports and audited Annual Reports on a regular basis from the Funds.In addition, you also will receive updated prospectuses or supplements to this Prospectus.The securities described in this Prospectus and the SAI are not offered in any state in which they may not be sold lawfully.No sales representative, dealer, or other person is authorized to give any information or make any representation other than those contained in this Prospectus and the SAI.Shareholders also receive quarterly performance updates and reviews. Privacy Policy In the course of your business dealings with E.I.I., you will be required to share certain personal information with E.I.I.E.I.I is committed to maintaining the privacy of this information and recognizes the importance of preventing unauthorized access to it.You may provide personal information, such as your address or Social Security number, on our account application forms.You may also provide this information to E.I.I. through written, electronic or telephone inquiries.E.I.I. does not sell personal information about current and former customers to anyone and E.I.I. will not access your information unless it is necessary to process a transaction, service your account or as otherwise required or permitted by law.E.I.I. is required to disclose this information to companies that perform an administrative function on behalf of the Funds, such as BNY Mellon Investment Servicing, which acts as the Funds’ Sub-Administrator and Transfer Agent.These organizations will use this information only for the purpose of providing required services or as otherwise may be required by law.E.I.I maintains physical, electronic and procedural safeguards to protect its clients’ personal information.Information of this nature is restricted only to employees that require access to it for the purpose of servicing your account and relationship with E.I.I. Other Information About The Funds Series and Classes of the Trust Each Fund is a series of the Trust, a Delaware statutory trust that was formed on December 22, 1997.Each Fund’s business affairs are managed under the general supervision of the Board.The SAI contains the name and general business experience of each Trustee. While each Fund may offer three classes of shares, currently, only the Institutional Class is offered; the Adviser and Investor Classes of each Fund’s shares have not yet commenced operations. The Board may establish additional series or classes of the Trust without the approval of the current Funds’ shareholders. Code Of Ethics E.I.I. and the Trust have each adopted a Code of Ethics to which all investment personnel and all other access persons of the Fund must conform.Investment personnel must refrain from certain trading practices and are required to report certain personal investment activities.Violations of the Code of Ethics can result in penalties, suspension, or termination of employment. Portfolio Turnover Each Fund anticipates that its portfolio turnover rate for any one year will not exceed 75%, which (in each case) is lower than the turnover rate for many comparable real estate securities funds.A Fund, however, will not limit its portfolio turnover when market conditions dictate a more active trading policy and trading portfolio securities is appropriate.A lower portfolio turnover rate will result in a lower rate of net realized capital gains to a Fund and will decrease the portion of the Fund’s distributions constituting taxable capital gains. 29 Investment Performance The performance of the Funds may be advertised by comparing it to other mutual funds with similar objectives and policies.Performance information also may appear in various publications.Performance information is contained in the Annual and Semi-Annual reports.You may obtain a copy of the Annual and Semi-Annual Reports free of charge by calling toll-free 800-667-0794. Other Securities and Investment Practices The following are some of the types of securities the Funds may purchase under normal market conditions.The majority of each Fund’s portfolio is made up of equity securities. Temporary Defensive Investments — for cash-management or temporary defensive purposes in response to market conditions, each Fund may hold all of its assets in cash or short-term money market instruments.This may reduce the benefit from any upswing in the market and may cause the Fund to fail to meet its investment objective.For more information and a more complete description, see the SAI. Asset-Backed Securities — a form of complex security, similar to mortgage-related securities, but with a less effective security interest in the related collateral. Convertible Securities — including bonds, debentures, notes, preferred stocks, or other securities that may be converted into or exchanged for a prescribed amount of common stock of the same or a different issuer within a particular period of time at a specified price or formula. Corporate Debt Securities — including corporate bonds, debentures, notes, and other similar instruments and convertible securities, and some forms of preferred or preferred stock. Money Market Instruments — each Fund may invest in the following types of money market instruments: · U.S. Government Securities.Securities issued or guaranteed by the U.S. government or its agencies or instrumentalities. Some are direct obligations of the U.S. Treasury; others are obligations only of the U.S. agency.There is no guarantee that the U.S. government will provide support to agencies or instrumentalities if they are unable to meet their obligations. · Bank Obligations.Certificates of deposit, time deposits, bankers’ acceptances and other short-term obligations issued by domestic banks, foreign subsidiaries or foreign branches of domestic banks, domestic and foreign branches of foreign banks, domestic savings and loan associations, and other banking institutions. · Commercial Paper.Short-term, unsecured promissory notes issued for short- term credit needs. Mortgage-Related Securities — securities backed by a mortgage or a pool of mortgages.These securities are derivative instruments, because their value is linked to or derived from another security, instrument or index. · Commercial Mortgage-Related Securities.Generally multi-class debt or pass-through certificates secured by mortgage loans on commercial properties. · Residential Mortgage-Related Securities.Securities representing interests in pools of one- to four-family residential mortgage loans issued or guaranteed by governmental agencies or issued by private entities. Zero Coupon Securities — securities purchased at a discount from face value.The face value of the security is received at its maturity, with no periodic interest payments before maturity.These securities may be subject to greater risks of price fluctuation than securities that periodically pay interest. Illiquid Securities — securities that are not readily marketable.No Fund will invest more than 10% of its net assets in illiquid securities.Illiquid securities are securities that are not readily marketable or cannot be disposed of promptly within seven days, in the usual course of business, at approximately the price at which the Fund has valued them. 30 Restricted Securities — unregistered securities that are subject to restrictions on resale, sometimes referred to as private placements. Although securities that may be resold only to “qualified institutional buyers” in accordance with the provisions of Rule 144A under the Securities Act of 1933, as amended, are technically considered “restricted securities,” each Fund may purchase Rule 144A securities without regard to the limitation on investments in illiquid securities described above, provided that a determination is made that such securities have a readily available trading market. Investment Companies — securities issued by other investment companies.Under the 1940 Act, each Fund’s investment in such securities, subject to certain exceptions, currently is limited to (i)3% of the total voting stock of any one investment company; (ii)5% of the Fund’s total assets with respect to any one investment company; and (iii)10% of the Fund’s total assets in the aggregate.The Funds will invest in another investment company only if it has an investment objective that is similar to that of the given Fund. These instruments and investment practices and certain related risks are described more specifically under “Portfolio Securities and Investment Practices” in the SAI. 31 Financial Highlights Global Fund This financial highlights table is intended to help you understand the Global Fund’s financial performance for the period February 1, 2007 (commencement of operations) to June 30, 2007, and the last four fiscal years ended June 30. Certain information reflects financial results for a single Institutional share of the Fund.The total returns in the table represent the rate that an investor would have earned (or lost) on an investment in the Fund assuming reinvestment of all dividends and distributions.This financial information has been derived from financial statements that have been audited by the Fund’s independent registered public accounting firm, Ernst & Young LLP.A more extensive financial presentation is available in the Fund’s Annual Report, which is available upon request. For an Institutional Class share outstanding throughout each year: Year Ended June 30, 2011 Year Ended June 30, 2010 Year Ended June 30, 2009 Year Ended June 30, 2008 Period Ended June 30, 2007 (1) Net Asset Value, Beginning of Period $ INCOME (LOSS) FROM INVESTMENT OPERATIONS Net Investment Income Net Gain (Loss) on Securities (Realized and Unrealized) Total from Investment Operations LESS DISTRIBUTIONS Net Investment Income _ Net Realized Gain on Securities _ Total Distributions _ REDEEMPTION FEES* Net Asset Value, End of Period $ TOTAL RETURN** 33.26% 22.36% (26.75%) (26.34%) (3.90%)*** RATIOS/SUPPLEMENTAL DATA Net Assets, End of Period (thousands) $ Ratio of Expenses to Average Net Assets (Including effect of waivers andreimbursements) 1.00% 1.00% 1.00% 1.00% 1.00%**** Ratio of Expenses to Average Net Assets (Excludingwaivers and reimbursement of expenses) 1.03% 1.06% 1.12% 1.05% 1.57%**** Ratio of Net Investment Income to Average Net Assets (Including effect of waivers and reimbursements) 1.65% 1.87% 2.35% 1.60% 1.74%**** 32 Ratio of Net Investment Income to Average Net Assets (Excluding waivers and reimbursement of expenses) 1.63% 1.81% 2.23% 1.55% 1.17%**** Portfolio Turnover Rate 18% 19% 39% 18% 8%*** (1)Fund Commenced operations on February 1, 2007. * Amounts represent less than $0.005 per share. ** Total investment return is calculated assuming an initial investment made at the net asset value at the beginning of the year, reinvestment of all dividends and distributions at net asset value during the year, and redemption on the last day of the year. Total return does not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund Shares. *** Total return and portfolio turnover rate are not annualized for periods of less than one year. **** Annualized. 33 International Fund This financial highlights table is intended to help you understand the International Fund’s financial performance for the last five fiscal years ended June 30.Certain information reflects financial results for a single Institutional share of the Fund.The total returns in the table represent the rate that an investor would have earned (or lost) on an investment in the Fund assuming reinvestment of all dividends and distributions.This financial information has been derived from financial statements that have been audited by the Fund’s independent registered public accounting firm, Ernst & Young LLP.A more extensive financial presentation is available in the Fund’s Annual Report, which is available upon request. For an Institutional Class share outstanding throughout each year: Year Ended June 30, 2011 Year Ended June 30, 2010 Year Ended J une 30, 2009 Year Ended June 30, 2008 Year Ended June 30, 2007 Net Asset Value, Beginning of Year $ INCOME (LOSS) FROM INVESTMENT OPERATIONS Net Investment Income Net Gain (Loss) on Securities (Realized and Unrealized) Total from Investment Operations LESS DISTRIBUTIONS Net Investment Income Net Realized Gain on Securities _ _ Total Distributions REDEEMPTION FEES* Net Asset Value, End of Year $ TOTAL RETURN** % % )% )% % RATIOS/SUPPLEMENTAL DATA Net Assets, End of Year (thousands) $ Ratio of Expenses to Average Net Assets (Including effect of waivers and reimbursements) % Ratio of Expenses to Average Net Assets (Excluding waivers and reimbursement of expenses) % Ratio of Net Investment Income to Average Net Assets (Including effect of waivers and reimbursements) % Ratio of Net Investment Income to Average Net Assets (Excluding waivers and reimbursement of expenses) % Portfolio Turnover Rate 10
